 

Case 2:20-cr-00142-GMN-EJY Document 67 Filed 04/21/21 Page 1of5

 

oo won an an FP WC NY

BD Bb HNO HNO KR KF FSF KF KF HF et OO eS eS e

 

 

ZL
—_ FILED ___ RECEIVED
_—____. ENTERED _____ SERVED ON
COUNSEL/PARTIES OF RECORD

 

APR 21 2021

 

 

 

Tae
Dssepuny

WA

 

 

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA, 2:20-CR-142-GMN-EJY
Plaintiff, Preliminary Order of Forfeiture

v.
DURRELL MELCHOR,

Defendant.

 

 

 

This Court finds Durrell Melchor pled guilty to Counts One through Four of a Six-
Count Criminal Indictment charging him in Count One with dealing in firearms without a
license in violation of 18 U.S.C. § 922(a)(1)(A); in Counts Two and Three with felon in
possession of a firearm in violation of 1% U.S.C. § 922(g)(1); and in Count Four with
conspiracy to distribute a controlled substance -- Cocaine in violation of 21 U.S.C. §§
841(a)(1) and 846. Criminal Indictment, ECF No. 1; Change of Plea, ECF Nolg? Plea
Agreement, ECF No.2

This Court finds Durrell Melchor agreed to the forfeiture of the property set forth in
the Plea Agreement and the Forfeiture Allegations of the Criminal Indictment. Criminal
Indictment, ECF No. 1; Change of Plea, ECF No. 62 Plea Agreement, ECF No. Ge

This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), the United
States of America has shown the requisite nexus between property set forth in the Plea
Agreement and the Forfeiture Allegations of the Criminal Indictment and Counts One
through Three, to which Durrell Melchor pled guilty.

The following property is (1) any firearm or ammunition involved in or used in any

willful violation of 18 U.S.C. § 922(a)(1)(A) or (2) is any firearm or ammunition involved in

 

 
 

0 ON Dn OH ee WDC LH eS

bh bh HN NH BH HO NH HO NO KH KF Ke Ke Ke HF KF KF KF
oN DO UN BRB WwW NH K& TD ODO ON WD AH FP W YH KF SO

 

 

Case 2:20-cr-00142-GMN-EJY Document 67 Filed 04/21/21 Page 2of5

 

or used in any knowing violation of 18 U.S.C. § 922(g)(1), and is subject to forfeiture
pursuant to 18 U.S.C. § 924(d)(1) with 28 U.S.C. § 2461(c):
1. a Ruger model LC9s 9mm semi-automatic pistol bearing serial number 329-
83943;
2. a Ruger model LC9 9mm semi-automatic pistol bearing serial number 325-80311;
3. a Keltec model P32 .32 Asttg caliber semi-automatic pistol bearing serial number
31243; and

4. any and all compatible ammunition
(all of which constitutes property).

This Court finds that on the government’s motion, the Court may at any time enter
an order of forfeiture or amend an existing order of forfeiture to include subsequently
located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and
32.2(b)(2)(C).

This Court finds the United States of America is now entitled to, and should, reduce
the aforementioned property to the possession of the United States of America.

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the United States of America should seize the aforementioned property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory
rights, ownership rights, and all rights, titles, and interests of Durrell Melchor in the
aforementioned property are forfeited and are vested in the United States of America and
shall be safely held by the United States of America until further order of the Court.

IT Is FURTHER ORDERED, ADJUDGED, AND DECREED the United States
of America shall publish for at least thirty (30) consecutive days on the official internet
government forfeiture website, www.forfeiture.gov, notice of this Order, which shall
describe the forfeited property, state the time under the applicable statute when a petition
contesting the forfeiture must be filed, and state the name and contact information for the
government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

and 21 U.S.C. § 853(n)(2). In the alternative, if the value of the property is less than $1,000,
Z

 
 

 

0 Oo YN OWN BP Ww bw Be

So bw NH NH YH NY NY NY NO KY KF
ou a aR OS fF FO HO UA aAKREHR ES

Case 2:20-cr-00142-GMN-EJY Document 67 Filed 04/21/21 Page 3of5

 

 

 

the government may instead serve every person reasonably identified as a potential claimant
in lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.
Rule G(4)(a)(i)(A).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual
or entity who claims an interest in the aforementioned property must file a petition for a
hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which
petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §
853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s
right, title, or interest in the forfeited property and any additional facts supporting the
petitioner’s petition and the relief sought.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,
must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,
Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was
not sent, no later than sixty (60) days after the first day of the publication on the official
internet government forfeiture site, www. forfeiture.gov.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the
petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

Attorney’s Office at the following address at the time of filing:

Daniel D. Hollingsworth

Assistant United States Attorney

James A. Blum

Assistant United States Attorney

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice
described herein need not be published in the event a Declaration of Forfeiture is issued by
the appropriate agency following publication of notice of seizure and intent to
administratively forfeit the above-described property.

///

///

 
Case 2:20-cr-00142-GMN-EJY Document 67 Filed 04/21/21 Page 4of5

 

 
 

—_—

0 onau tk &»& WN

No NY NH NY NH NY NHB NY HO YH
eo QU a GAR SSF SF CSD AAR BH FE SO

 

Case 2:20-cr-00142-GMN-EJY Document 67 Filed 04/21/21 Page5of5

—_—

 

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

copies of this Order to all counsel of record.

DATED Cyt 2/0021.

 

GLORIA M./NAVARRO
UNITED SVATES DISTRICT JUDGE

 

 
